PER CURIAM
Defendant appeals his conviction for driving under the influence of intoxicants and driving with a suspended driver’s license, contending that the trial court erred in denying his pretrial motion to suppress evidence. The trial court denied the motion without making findings of fact or an explanation, and we cannot review the claim of error. See State v. Wise, 305 Or 78, 81, 749 P2d 1179 (1988). Consequently, we vacate the judgment and remand for fact findings on the motion to suppress. State v. Wise, supra; see also State v. Raygoza, 90 Or App 473, 475-76, 752 P2d 1253 (1988).
Judgment vacated; remanded for findings of fact and entry of an order or judgment consistent therewith.